Fourth Court of Appeals
                                          San Antonio, Texas
                                              November 30, 2015

                                             No. 04-15-00288-CV

                                            Eduardo BENAVIDES,
                                                  Appellant

                                                       v.
                                                       s
                                               Julia BENNETT,
                                                    Appellee

                         From the 37th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2012-CI-16084
                                  Honorable Larry Noll, Judge Presiding

                                                     ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to December 16, 2015.


                                                             PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:              Patricia Jay                                 Rudy Raul Wattiez
                 Bandoske, Augustine, Marvel, PLLC            Law Office of Rudy Wattiez
                 3107 Broadway                                2118 N Main, Suite 102
                 San Antonio, TX 78209                        San Antonio, TX 78212

                 Eduardo Benavides
                 89008-132
                 LSCI Butner-Low
                 P.O. Box 999
                 Butner, NC 27509